In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2208
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JOSHUA C. BOLIN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, Evansville Division.
            No. 17-cr-00018 — Richard L. Young, Judge.
                     ____________________

  ARGUED OCTOBER 31, 2018 — DECIDED NOVEMBER 7, 2018
               ____________________

   Before FLAUM, EASTERBROOK, and BRENNAN, Circuit Judges.
    FLAUM, Circuit Judge. Defendant-appellant Joshua Bolin
pleaded guilty to possessing sexually explicit material involv-
ing minors, in violation of 18 U.S.C. § 2252(a)(4)(B). After
Bolin signed a plea agreement, the district court sentenced
Bolin to 120 months of imprisonment and a supervised release
term of 15 years. The district court did not impose a fine, but
it ordered Bolin to pay the mandatory special assessment and
the additional special assessment under 18 U.S.C. §§ 3013 and
2                                                     No. 18-2208

3014. Bolin argues that the district court erred in imposing the
$5,000 additional special assessment under § 3014 because he
is indigent. The government argues Bolin has waived this
claim. We agree, and we aﬃrm.
                           I. Background
    On May 31, 2017, the government charged Bolin with pos-
session of sexually explicit material involving minors, in vio-
lation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2). At his initial
appearance, Bolin submitted a financial aﬃdavit. The court
approved it and appointed him counsel under the Criminal
Justice Act. See 18 U.S.C. § 3006A.
   Bolin and the government jointly filed a “Petition to Enter
Guilty Plea and Plea Agreement” on February 21, 2018 in-
forming the court that Bolin had agreed to plead guilty. The
plea agreement included a section titled “Waiver of Right to
Appeal,” which, relevant here, had a paragraph that ad-
dressed “Direct Appeal.” That paragraph stated:
       The defendant understands that the defendant
       has a statutory right to appeal the conviction
       and sentence imposed and the manner in which
       the sentence was determined. Acknowledging
       this right, and in exchange for the concessions
       made by the Government in this Plea Agree-
       ment, the defendant expressly waives the de-
       fendant’s right to appeal the conviction im-
       posed in this case on any ground, including the
       right to appeal conferred by 18 U.S.C. § 3742.…
       This blanket waiver of appeal specifically in-
       cludes all provisions of the guilty plea and sen-
       tence imposed, including the length and
No. 18-2208                                                    3

       conditions [of] supervised release and the
       amount of any fine.
At the change of plea hearing on March 14, 2018, the district
court determined that Bolin was competent and capable of en-
tering into an informed plea, and the district court adjudged
Bolin guilty.
    The U.S. Probation Oﬃce filed a Presentence Investigation
Report (“PSR”). The PSR explained that under the relevant
statutes, Bolin faced a $250,000 fine, and under the Guide-
lines, he faced a $20,000 to $200,000 fine. Nevertheless, the
Probation Oﬃce recommended that the court not impose any
fine on Bolin. Additionally, in accordance with the statutes,
the Guidelines, and the plea agreement, the Probation Oﬃce
recommended that the district court impose $100 for the man-
datory special assessment and $5,000 for the additional spe-
cial assessment, but it did not elaborate as to its reasoning for
those recommendations.
    At the sentencing hearing on May 15, 2018, the district
court described Bolin as a “relatively intelligent young man,”
who graduated “close to the top ten in his high school class,”
and who is “interested in electronics.” When the district court
asked Bolin about his post-release plans, Bolin said he hoped
to use the education he received from the Bureau of Prisons
to work and have a normal life. In turn, the district court said
Bolin “should take advantage of education [and] vocational
training opportunities while he’s at the Bureau, so when he
does come out of the Bureau of Prisons, he’ll be able to seek
employment and become a productive member of society and
be able to support himself.”
4                                                    No. 18-2208

    Ultimately, the district court sentenced Bolin to 120
months of imprisonment and a supervised release term of 15
years. The district court did not impose a fine given Bolin’s
“current financial resources and future ability to pay,” but it
ordered Bolin to pay a mandatory special assessment of $100
and an additional special assessment of $5,000. The district
court did not explicitly state its reasoning for ordering Bolin
to pay both assessments.
   The district court entered judgment on May 16, 2018. This
appeal followed.
                         II. Discussion
    “As a general rule, a defendant may waive the right to ap-
peal his conviction and sentence ….” United States v. Cole, 569
F.3d 774, 776 (7th Cir. 2009) (citing Fed. R. Crim. P.
11(b)(1)(N)). When a waiver of appellate rights is knowing
and voluntary, it “must be enforced.” United States v. Perillo,
897 F.3d 878, 882 (7th Cir. 2018) (quoting United States v. Sakel-
larion, 649 F.3d 634, 638 (7th Cir. 2011)). But such waivers
should only be enforced to the extent the subject of the appeal
falls within the scope of the waiver. United States v. Shah, 665
F.3d 827, 837 (7th Cir. 2011). We review the scope of a waiver
de novo. Perillo, 897 F.3d at 882.
    Bolin appeals the court’s imposition of the additional spe-
cial assessment because the district court found him to be in-
digent when it appointed him counsel and when it decided
he was unable to pay a fine under the Guidelines. The parties
dispute whether Bolin’s claim falls within the scope of the
waiver provision in his plea agreement. The government em-
phasizes that Bolin agreed to a “blanket waiver of appeal,”
No. 18-2208                                                      5

including “all provisions” of his sentence and “any fine.” We
agree.
    Our decision in Perillo is instructive here. In that case, the
appellant argued that she had not waived her right to appeal
the restitution order of her sentence because the waiver did
not refer to restitution. Perillo, 897 F.3d at 883. But because the
waiver applied to “all provisions of the … sentence imposed,”
we held: “[t]he fact that other specific terms of the sentence
were mentioned and restitution was not does not take restitu-
tion out from under the ‘all provisions’ umbrella.” Id. (citing
United States v. Worden, 646 F.3d 499, 502 (7th Cir. 2011)).
    The waiver provision in Bolin’s plea agreement similarly
referred to “all provisions” of his sentence. And additional
special assessments are part of the sentencing “package.” Cf.
United States v. Mobley, 833 F.3d 797, 801 (7th Cir. 2016). Thus,
Bolin’s waiver provision did not need to expressly reference
the additional special assessment in order for the waiver pro-
vision to apply to that aspect of Bolin’s sentence. The waiver
provision had suﬃcient breadth to encompass Bolin’s right to
raise a claim involving the additional special assessment on
appeal.
    Bolin relies on Class v. United States, 138 S. Ct. 798 (2018),
to argue that certain challenges are eligible for appellate re-
view, notwithstanding a plea agreement that waives a de-
fendant’s appellate rights. Bolin contends that, like the de-
fendant in Class, he does not wish to deny that he engaged in
any of the conduct to which he already admitted. Rather,
Bolin seeks to argue that § 3014 does not apply to him because
he is indigent. As such, Bolin says he is only raising a claim
that “judged on its face” would remove the government’s
6                                                    No. 18-2208

power to “constitutionally prosecute” him if his claim proves
successful. See id. at 806.
    In Class, the Supreme Court considered whether a guilty
plea prevents a defendant from appealing his conviction on
the theory that the statute of conviction is unconstitutional. Id.
at 801–02. The defendant’s written plea agreement included
express waivers, such as the right to appeal a sentence at or
below the Guidelines. Id. at 802. However, it also enumerated
categories of claims that the defendant could raise on appeal,
such as claims based on certain statutes providing for sen-
tence reductions. Id. Notably, the plea agreement did not con-
tain an express waiver of the defendant’s right to challenge
the constitutionality of the statute of conviction on direct ap-
peal. Id.
    The Court held that the defendant did not waive the right
to appeal the constitutionality of the statute of conviction by
signing the plea agreement. Id. at 803. Drawing on its holdings
“stretch[ing] back nearly 150 years,” the Court explained that
“a guilty plea does not bar a claim on appeal ‘where on the
face of the record the court had no power to enter the convic-
tion or impose the sentence.’” Id. at 804 (quoting United States
v. Broce, 488 U.S. 563, 569 (1989)). By contrast, where defend-
ants cannot prove their claim “without contradicting [their]
indictments,” the Court reiterated that their claims are “fore-
closed by the admissions inherent in their guilty pleas.” Id.
(quoting Broce, 488 U.S. at 576).
    Class is inapposite. Bolin’s claim on appeal does not chal-
lenge the constitutionality of § 3014, nor does his claim impli-
cate the power of the government to prosecute him. Addition-
ally, unlike in Class, Bolin’s claim on appeal contradicts the
terms of the plea agreement.
No. 18-2208                                                 7

    Absent any evidence to suggest that Bolin’s waiver was in-
valid, it follows that the waiver contained in the plea agree-
ment is enforceable. Consequently, our review of Bolin’s
claim is foreclosed.
                       III. Conclusion
     For the foregoing reasons, we AFFIRM the judgment of the
district court.